DETAILED ACTION
This Office action is regarding Applicant's claims filed 12 August 2020 to a prior Office action.  Claims 1-20 are pending.  
This Office Action is a First Action Allowance. 
Allowable Subject Matter
Claims 1-20 are allowed, as presented on 12 August 2020.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 11 and 20, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record [prior art teaches a user interface for displaying user transactions with text and images as taught by Pujals et al. (US 20190213575 A1) but does not teach having transfer records and related information grouped with a predefined criteria and obtaining an image independently representative of the transfer records based on stored selection criteria] does not disclose, in combination, the steps in independent claims 1, 11 and 20 of:
“obtain transfer records identifying value transfers associated with an account of a user, the transfer records including a transfer amount, a transfer date and a transfer descriptor; 
group the transfer records based on predefined criteria; 
within at least one group of the transfer records, identify one or more representative transfer records based at least on stored selection criteria; 
obtain an image associated with at least one of the representative transfer records; and 
send, via the communications module and to a computing device associated with the user, a transfer record summary interface, the transfer record summary interface including the image associated with the at least one representative transfer record”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

6/16/2022